 



Exhibit 10.1
 
 
SERIES C PREFERRED STOCK PURCHASE AGREEMENT
AMONG
THE PRINCETON REVIEW, INC.,
BAIN CAPITAL VENTURE FUND 2007, L.P.
PRIDES CAPITAL FUND I LP
AND
THE OTHER PURCHASERS NAMED ON SCHEDULE I HERETO
DATED AS OF JULY 23, 2007
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
1.
  Authorization of Securities     1  
2.
  Sale and Purchase of the Series C Preferred Stock     1  
3.
  Closing; Payment of Purchase Price; Use of Proceeds     2  
3.1.
  Closing     2  
3.2.
  Use of Proceeds     2  
4.
  Representations and Warranties of the Purchasers; Register of Securities;
Restrictions on Transfer     2  
4.1.
  Organization     2  
4.2.
  Validity     2  
4.3.
  Brokers     2  
4.4.
  Investment Representations and Warranties     3  
4.5.
  Acquisition for Own Account     3  
4.6.
  Ability to Protect Its Own Interests and Bear Economic Risks     3  
4.7.
  Accredited Investor     3  
4.8.
  Access to Information     3  
4.9.
  Restricted Securities     3  
4.10.
  Residence     4  
4.11.
  Series B-1 Preferred Stock     4  
5.
  Representations and Warranties by the Company     4  
5.1.
  Capitalization     4  
5.2.
  Due Issuance and Authorization of Capital Stock     5  
5.3.
  Organization     5  
5.4.
  Subsidiaries     5  
5.5.
  Consents     6  
5.6.
  Authorization; Enforcement     6  
5.7.
  Issuance of Securities     6  
5.8.
  No Conflicts     7  
5.9.
  Material Contracts     7  
5.10.
  Right of First Refusal; Stockholders Agreement; Voting and Registration Rights
    8  
5.11.
  Previous Issuances     8  
5.12.
  No Integrated Offering     8  
5.13.
  SEC Reports; Financial Statements     8  
5.14.
  No Undisclosed Material Liabilities     9  
5.15.
  Litigation     10  
5.16.
  Taxes     10  
5.17.
  Employee Matters     10  
5.18.
  Compliance with Laws     11  
5.19.
  Brokers     11  
5.20.
  Environmental Matters     11  
5.21.
  Intellectual Property Matters     12  

 



--------------------------------------------------------------------------------



 



             
5.22.
  Related-Party Transactions     15  
5.23.
  Title to Property and Assets     16  
5.24.
  Disclosure     16  
5.25.
  Absence of Changes     16  
5.26.
  Illegal Payments     18  
5.27.
  Suppliers and Customers     18  
5.28.
  Regulatory Permits     19  
5.29.
  Insurance     19  
5.30.
  [Reserved]     19  
5.31.
  Investment Company     19  
5.32.
  Listing and Maintenance Requirements     19  
5.33.
  Accountants     19  
5.34.
  Solvency     20  
5.35.
  Application of Takeover Protections     20  
5.36.
  Stock Options     20  
6.
  Conditions of Parties’ Obligations     21  
6.1.
  Conditions of the Purchasers’ Obligations     21  
6.2.
  Conditions of the Company’s Obligations     23  
6.3.
  Conditions of Each Party’s Obligations     24  
7.
  Covenants.     24  
7.1.
  Reporting Requirements; Access to Records     24  
7.2.
  Integration     24  
7.3.
  Securities Laws Disclosure; Publicity     25  
7.4.
  Reservation of Common Stock     25  
7.5.
  Listing of Common Stock     25  
7.6.
  Filings     25  
7.7.
  Board Representation     26  
7.8.
  Board Committees     26  
7.9.
  Board Observer Rights     26  
7.10.
  Nomination Process     26  
7.11.
  Standstill Agreements     26  
8.
  Transfer Restrictions; Restrictive Legend     27  
8.1.
  Transfer Restrictions     27  
8.2.
  Unlegended Certificates     27  
9.
  Registration, Transfer and Substitution of Certificates for Securities     28
 
9.1.
  Stock Register; Ownership of Securities     28  
9.2.
  Replacement of Certificates     28  
10.
  Definitions     28  
11.
  Enforcement     31  
11.1.
  Cumulative Remedies     31  
11.2.
  No Implied Waiver     32  
12.
  Confidentiality     32  
13.
  Miscellaneous     32  
13.1.
  Waivers and Amendments     32  

-iii-



--------------------------------------------------------------------------------



 



             
13.2.
  Notices     33  
13.3.
  Indemnification     34  
13.4.
  No Waivers     35  
13.5.
  Successors and Assigns     35  
13.6.
  Headings     35  
13.7.
  Governing Law     35  
13.8.
  Independent Nature of Purchasers’ Obligations and Rights     35  
13.9.
  Fees and Expenses     36  
13.10.
  Jurisdiction     37  
13.11.
  Waiver of Jury Trial     37  
13.12.
  Counterparts; Effectiveness     37  
13.13.
  Entire Agreement     37  
13.14.
  Severability     38  

LIST OF EXHIBITS

     
EXHIBIT A
  Certificate of Designation
EXHIBIT B
  Certificate of Elimination
EXHIBIT C
  Form of Investor Rights Agreement
EXHIBIT D
  Form of Termination and Release Agreement

-iv-



--------------------------------------------------------------------------------



 



SERIES C PREFERRED STOCK PURCHASE AGREEMENT
          This SERIES C PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”) is
made and entered into this 23rd day of July, 2007 (the “Purchase Date”) by and
among The Princeton Review, Inc., a Delaware corporation (the “Company”), Bain
Capital Venture Fund 2007, L.P., a Delaware limited partnership (“Bain
Capital”), Prides Capital Fund I LP, a Delaware limited partnership (“Prides
Capital”) and the other entities and individuals as listed on Schedule I
attached hereto (Bain Capital, Prides Capital and such other entities and
individuals, the “Purchasers”). Certain terms used and not otherwise defined in
the text of this Agreement are defined in Section 10 hereof.
WITNESSETH
          WHEREAS, the Company desires to issue and to sell to the Purchasers,
and the Purchasers desire to purchase from the Company, the shares of Series C
Preferred Stock set forth on the Schedule I attached hereto in the column Shares
Purchased, all in accordance with the terms and provisions of this Agreement;
          NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants herein contained, the parties hereto,
intending to be bound, hereby agree as follows:
     1. Authorization of Securities. The Company has authorized the issuance and
sale of up to 60,000 shares of its Series C Convertible Preferred Stock, par
value $0.01 per share (“Series C Preferred Stock”), which will be convertible
into shares of the Company’s common stock, par value $0.01 per share (the
“Common Stock”), and which will have the rights, preferences and privileges set
forth in the form of Certificate of Designation attached hereto as Exhibit A
(the “Certificate of Designation”). The shares of Common Stock into which the
Series C Preferred Stock is convertible are sometimes referred to herein as the
“Conversion Shares” and the shares of Series C Preferred Stock and the
Conversion Shares are sometimes referred to herein collectively as the
“Securities”.
     2. Sale and Purchase of the Series C Preferred Stock. Upon the terms and
subject to the conditions herein contained, the Company agrees to sell to each
Purchaser, and each Purchaser agrees, severally and not jointly, to purchase
from the Company, at the Closing, the number of shares of Series C Preferred
Stock set forth in the column “Shares Purchased” opposite such Purchaser’s name
on Schedule I attached hereto, for a purchase price per share equal to $1,000
(the “Purchase Price”), which shall be paid in cash or a combination of cash,
shares of the Company’s Series B-1 Cumulative Convertible Preferred Stock (the
“Series B-1 Preferred Stock”), which shares shall be cancelled and retired
pursuant to the certificate attached hereto as Exhibit B and the cancellation
and termination of the Fletcher Rights (as such term is defined in the Agreement
between the Company and Fletcher International, Ltd. and its

-1-



--------------------------------------------------------------------------------



 



successors and assigns, dated as of May 28, 2004), as set forth in the column
“Consideration” opposite such Purchaser’s name on Schedule I attached hereto.
     3. Closing; Payment of Purchase Price; Use of Proceeds.
          3.1. Closing. The closing (the “Closing”) with respect to the
transaction contemplated in Section 2 hereof shall take place at the offices of
Ropes & Gray LLP, One International Place, Boston, Massachusetts at 10:00 a.m.
on July 23, 2007, or at such other time and place as the Company and Purchasers
may agree (the “Closing Date”). At the Closing, the Company shall deliver to
each Purchaser a certificate representing the Series C Preferred Stock which
such Purchaser is purchasing at the Closing as set forth on Schedule I attached
hereto, registered in the name of such Purchaser, against delivery to the
Company by such Purchaser of a wire transfer or delivery of shares and rights
(as the case may be) in the amount of the Purchase Price therefor.
          3.2. Use of Proceeds. The Company shall use the proceeds from the sale
of Series C Preferred Stock hereunder for general corporate purposes, to pay
Company indebtedness and to repurchase all of the outstanding Series B-1
Preferred Stock and the cancellation and termination of the Fletcher Rights.
     4. Representations and Warranties of the Purchasers; Register of
Securities; Restrictions on Transfer. Each Purchaser (except in the case of
Section 4.11, which shall apply only to the Purchaser named therein), severally
as to itself and not jointly, represents and warrants to the Company as follows:
          4.1. Organization. The Purchaser which is duly formed or organized,
validly existing and in good standing under the laws of its jurisdiction of
organization or formation, and has all requisite corporate, limited liability
company, partnership or trust (as the case may be) power and authority to enter
into this Agreement and the other Transaction Documents and instruments referred
to herein to which it is a party and to consummate the transactions contemplated
hereby and thereby.
          4.2. Validity. The execution, delivery and performance of this
Agreement and the other Transaction Documents and instruments referred to
herein, in each case to which such Purchaser is a party, and the consummation by
such Purchaser of the transactions contemplated hereby and thereby, have been
duly authorized by all necessary action on the part of such Purchaser. This
Agreement has been duly executed and delivered by such Purchaser, and the other
Transaction Documents and instruments referred to herein to which it is a party
will be duly executed and delivered by such Purchaser, and each such agreement
constitutes or will constitute a valid and binding obligation of such Purchaser
enforceable against it in accordance with its terms.
          4.3. Brokers. There is no broker, investment banker, financial
advisor, finder or other person which has been retained by or is authorized to
act on behalf of such Purchaser

-2-



--------------------------------------------------------------------------------



 



who might be entitled to any fee or commission for which the Company will be
liable in connection with the execution of this Agreement and the consummation
of the transactions contemplated hereby.
          4.4. Investment Representations and Warranties. Such Purchaser
understands that the offering and sale of the Securities have not been
registered under the Securities Act and are being made in reliance upon federal
and state exemptions for transactions not involving a public offering which
depend upon, among other things, the bona fide nature of the investment intent
and the accuracy of Purchaser’s representations as expressed herein. The
Purchaser acknowledges that, except as set forth in the Investor Rights
Agreement, the Company has no obligation to register or qualify the Securities
for resale.
          4.5. Acquisition for Own Account. Such Purchaser is acquiring the
Securities for its own account for investment and not with a view toward
distribution in a manner which would violate the Securities Act.
          4.6. Ability to Protect Its Own Interests and Bear Economic Risks.
Such Purchaser, by reason of the business and financial experience of its
management, has the capacity to protect its own interests in connection with the
transactions contemplated by this Agreement and the other Transaction Documents.
Such Purchaser is able to bear the economic risk of an investment in the
Securities and is able to sustain a loss of all of its investment in the
Securities without economic hardship if such a loss should occur.
          4.7. Accredited Investor. Such Purchaser is an “accredited investor”
as that term is defined in Regulation D promulgated under the Securities Act.
          4.8. Access to Information. Such Purchaser has been given access to
all Company documents, records, and other information, and has had adequate
opportunity to ask questions of, and receive answers from, the Company’s
officers, employees, agents, accountants, and representatives concerning the
Company’s business, operations, financial condition, assets, liabilities, and
all other matters relevant to its investment in the Securities. The
representations of Purchasers contained in this Section 4.8 shall not affect the
ability of the Purchasers to rely on the representations and warranties made by
the Company pursuant to Section 5 of this Agreement.
          4.9. Restricted Securities.
          (a) Such Purchaser understands that the Securities will be
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such Securities may be resold without registration under the Securities Act only
in certain limited circumstances.

-3-



--------------------------------------------------------------------------------



 



          (b) Such Purchaser acknowledges that the Securities must be held
indefinitely unless subsequently registered under the Securities Act and under
applicable state securities laws or an exemption from such registration is
available.
          (c) Such Purchaser is aware of the provisions of Rule 144 under the
Securities Act which permit limited resale of securities purchased in a private
placement.
          4.10. Residence. The office or offices of such Purchaser in which its
investment decision was made, and which is its principal place of business, in
the case of a corporation, limited liability company, partnership or other
entity, or is its residence, in the case of an individual, is located at the
address or addresses of such Purchaser set forth on Schedule I hereto.
          4.11. Series B-1 Preferred Stock. Prides Capital is the beneficial
owner of the shares of B-1 Preferred Stock as set forth in the column
“Consideration” opposite such Purchaser’s name on Schedule I attached hereto,
and has good and valid title to such shares. Upon the Closing, Prides Capital
will have no rights in connection with such shares other than its rights
pursuant to this Agreement and the Transaction Documents.
     5. Representations and Warranties by the Company. Except as disclosed by
the Company in a written Disclosure Schedule provided by the Company to the
Purchasers dated the date hereof (the “Disclosure Schedule”), the Company
represents and warrants to each Purchaser that the statements contained in this
Section 5 are complete and accurate as of the date of this Agreement. The
Disclosure Schedule shall be arranged in sections corresponding to the numbered
and lettered sections and subsections contained in this Section 5, and the
disclosures in any section or subsection of the Disclosure Schedule shall
qualify other sections and subsections in this Section 5 only to the extent it
is readily apparent from a reasonable reading of the disclosure that such
disclosure is applicable to such other sections and subsections.
          5.1. Capitalization.
          (a) As of the date hereof, and after giving effect to the filing of
the Certificate of Designation and the Closing, the authorized capital stock of
the Company consists of 100,000,000 shares of Common Stock, par value $0.01 per
share, and 5,000,000 shares of preferred stock, par value $0.01 per share, of
which 60,000 shares are designated Series C Preferred Stock. As of the date
hereof, and after giving effect to the filing of the Certificate of Designation
and the Closing, there are 28,252,216 outstanding shares of Common Stock, 60,000
shares of Series C Preferred Stock outstanding, 2,957,457 shares of Common Stock
are available for issuance upon the exercise of outstanding stock options,
warrants, or other convertible rights and 1,308,843 shares of Common Stock are
reserved for issuance under the Company’s 2000 Stock Incentive Plan (the
“Benefit Plan”). As of the date hereof, and after giving effect to the filing of
the Certificate of Designation and the Closing, the Company has no other shares
of capital stock authorized, issued or outstanding. Except for the shares of
Series B-1 Preferred Stock held by Prides Capital as set forth in the column
“Consideration”

-4-



--------------------------------------------------------------------------------



 



opposite such Purchaser’s name on Schedule I attached hereto, there are no other
shares of Series B-1 Preferred Stock outstanding. A capitalization table
presenting the capitalization of the Company after giving effect to the filing
of the Certificate of Designation and the Closing is set forth on Schedule
5.1(a) hereto.
               (b) As of the date hereof, except as set forth on the SEC Reports
or on Schedule 5.1(b) and except as may be granted or required by this Agreement
or the other Transaction Documents, (i) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into or exercisable
or exchangeable for, any shares of capital stock of the Company, or arrangements
by which the Company is or may become bound to issue additional shares of
capital stock, nor are any such issuances or arrangements contemplated;
(ii) there are no agreements or arrangements under which the Company is or may
become obligated to register the sale of any of its securities under the
Securities Act; (iii) the Company has no obligation (contingent or otherwise) to
purchase, redeem or otherwise acquire any of its equity securities or any
interests therein or to pay any dividend or make any distribution in respect
thereof; and (iv) the Company has not reserved any shares of capital stock for
issuance pursuant to any stock option plan or similar arrangement.
          5.2. Due Issuance and Authorization of Capital Stock. All of the
outstanding shares of capital stock of the Company have been validly issued and
are fully paid and non-assessable. The sale and delivery of the shares of
Series C Preferred Stock to the Purchasers, when issued, sold and delivered in
accordance with the terms and for the consideration hereof, and the issuance of
the Conversion Shares upon conversion of the shares of Series C Preferred Stock
will vest in the holders thereof legal and valid title to such Securities, free
and clear of any lien, claim, judgment, charge, mortgage, security interest,
pledge, escrow, equity or other encumbrance (collectively, “Encumbrances”).
          5.3. Organization. The Company and each of its Subsidiaries (a) is
duly incorporated or otherwise organized, validly existing and in good standing
under the laws of the jurisdiction of its formation, except, in the case of its
Subsidiaries, where the failure to be so incorporated or organized would not
have a Material Adverse Effect, (b) is duly qualified to do business as a
foreign entity and is in good standing in each jurisdiction where the nature of
the property owned or leased by it or the nature of the business conducted by it
makes such qualification necessary, except where the failure to be so qualified
would not have a Material Adverse Effect, and (c) has all requisite corporate
power and authority to own or lease and operate its assets and carry on its
business as presently being conducted. The Company has its principal place of
business and chief executive office in New York, New York.
          5.4. Subsidiaries. All of the direct and indirect Subsidiaries of the
Company are set forth on Schedule 5.4. The Company owns, directly or indirectly,
all of the capital stock or other equity interests of each Subsidiary free and
clear of any Encumbrances, and all of the

-5-



--------------------------------------------------------------------------------



 



issued and outstanding shares of capital stock of each Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities.
          5.5. Consents. Assuming the accuracy of the representations made by
the Purchasers in Section 4 of this Agreement and except as set forth on
Schedule 5.5, neither the execution, delivery or performance of the Certificate
of Designation, this Agreement or the other Transaction Documents by the
Company, nor the consummation by it of the obligations and transactions
contemplated hereby or thereby (including, without limitation, the issuance, the
reservation for issuance and the delivery of the Series C Preferred Stock or the
issuance and delivery of the Conversion Shares) requires any consent of,
authorization by, exemption from, filing with or notice to any Governmental
Entity or any other Person, other than (a) the filing of the Certificate of
Designation with the Secretary of State of the State of Delaware, (b) the
filings required to comply with the Company’s registration obligations under the
Investor Rights Agreement and (c) filings required under applicable U.S. federal
and state securities laws.
          5.6. Authorization; Enforcement. The Company has all requisite
corporate power and has taken all necessary corporate action required for the
due authorization, execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Securities and the provision to the Purchasers of the rights
contemplated by the Transaction Documents) and no action on the part of the
stockholders of the Company is required. The execution, delivery and performance
by the Company of each of the Transaction Documents, the execution and filing of
the Certificate of Designation, and the consummation by the Company of the
transactions contemplated hereby and thereby, have been duly authorized by all
necessary corporate action on the part of the Company. This Agreement has been
duly executed and delivered by the Company, and the other Transaction Documents
and instruments referred to herein to which it is a party will be duly executed
and delivered by the Company, and each such agreement constitutes or will
constitute a valid and binding obligation of the Company enforceable against it
in accordance with its terms, subject to bankruptcy, insolvency, fraudulent
conveyance or other similar laws affecting creditors’ rights generally and to
general equitable principles.
          5.7. Issuance of Securities. The Securities, when issued, sold and
delivered in accordance with the terms and for the consideration set forth in
this Agreement, will be duly authorized and a sufficient number of shares of
authorized but unissued shares of Common Stock have been reserved for issuance
upon conversion of the Series C Preferred Stock, and upon such issuance or
conversion in accordance with the terms of this Agreement or the Certificate of
Designation, as the case may be, all such Securities will be duly authorized,
validly issued, fully paid and non-assessable, and free from all taxes and
Encumbrances and will not be subject to preemptive rights or other similar
rights of stockholders of the Company, and the issuance of such shares will not
impose personal liability upon the holder thereof.

-6-



--------------------------------------------------------------------------------



 



          5.8. No Conflicts. Except as set forth on Schedule 5.8, the execution,
delivery and performance of each of the Transaction Documents, the execution and
filing of the Certificate of Designation, and the consummation of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance and reservation for issuance, as applicable, of the Series C Preferred
Shares and the Conversion Shares) will not (a) result in a violation of the
amended and restated certificate of incorporation and by-laws of the Company
(the “Charter Documents”) or the certificates of formation, operating
agreements, certificates of incorporation or by-laws of its Subsidiaries,
(b) conflict with or result in the breach of the terms, conditions or provisions
of or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give rise to any right of termination,
acceleration or cancellation under, any agreement, lease, mortgage, license,
indenture, instrument or other contract to which the Company or any Subsidiary
is a party, (c) result in a material violation of any law, rule, regulation,
order, judgment or decree (including, without limitation, U.S. federal and state
securities laws and regulations) applicable to the Company or any Subsidiary or
by which any property or asset of the Company or any Subsidiary is bound or
affected, (d) result in a material violation of any rule or regulation of the
NASD or its Trading Markets, or (e) result in the creation of any Encumbrance
upon any of the Company’s or any Subsidiary’s assets, except, in the case of
clauses (b) or (e), for any such conflicts, violations, breaches, defaults or
other occurrences that would not have, individually or in the aggregate, a
Material Adverse Effect. The Company is not in material violation of its Charter
Documents and neither the Company nor any Subsidiary is in material default (and
no event has occurred which, with notice or lapse of time or both, would cause
the Company to be in material default) under, nor has there occurred any event
giving others (with notice or lapse of time or both) any rights of termination,
amendment, acceleration or cancellation of, any Material Contract. The business
of the Company and its Subsidiaries is not being conducted in violation in any
material respect of any law, ordinance or regulation of any Governmental Entity
except for such violations that would not have a Material Adverse Effect.
          5.9. Material Contracts. Each Material Contract of the Company is
listed on Schedule 5.9 hereof. Each Material Contract is the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except to the extent that enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance or other similar laws affecting
creditors’ rights generally and by general equitable principles. There has not
occurred any breach, violation or default or any event that, with the lapse of
time, the giving of notice or the election of any Person, or any combination
thereof, would constitute a breach, violation or default by the Company under
any such Material Contract or, to the knowledge of the Company, by any other
Person to any such contract, except for such violations or defaults that would
not have a Material Adverse Effect. To the knowledge of the Company, it has not
been notified that any party to any Material Contract intends to cancel,
terminate, not renew or exercise an option under any Material Contract, whether
in connection with the transactions contemplated hereby or otherwise.

-7-



--------------------------------------------------------------------------------



 



          5.10. Right of First Refusal; Stockholders Agreement; Voting and
Registration Rights. Except pursuant to any agreement listed as an exhibit to an
SEC Report, this Agreement or the other Transaction Documents, no party has any
right of first refusal, right of first offer, right of co-sale, preemptive right
or other similar right regarding the securities of the Company. Except pursuant
to any agreement listed as an exhibit to an SEC Report or Schedule 5.10, there
are no provisions of the Charter Documents, no Material Contracts other than the
Certificate of Designation, this Agreement or the other Transaction Documents,
which (a) may affect or restrict the voting rights of the Purchasers with
respect to the Securities in their capacity as stockholders of the Company,
(b) restrict the ability of the Purchasers, or any successor thereto or assignee
or transferee thereof, to transfer the Securities, (c) would adversely affect
the Company’s or any Purchaser’s right or ability to consummate the transactions
contemplated by this Agreement or comply with the terms of the other Transaction
Documents or the Certificate of Designation and the transactions contemplated
hereby or thereby, (d) require the vote of more than a majority of the Company’s
issued and outstanding Common Stock, voting together as a single class, to take
or prevent any corporate action, other than those matters requiring a different
vote under Delaware law, or (e) entitle any party to nominate or elect any
director of the Company or require any of the Company’s stockholders to vote for
any such nominee or other person as a director of the Company in each case
above.
          5.11. Previous Issuances. Except as disclosed on Schedule 5.11, all
shares of capital stock and other securities issued by the Company prior to the
Closing Date have been issued in transactions registered under or exempt from
the registration requirements under the Securities Act and all applicable state
securities or “blue sky” laws, and in compliance with all applicable corporate
laws. The Company has not violated the Securities Act or any applicable state
securities or “blue sky” laws in connection with the issuance of any shares of
capital stock or other securities prior to the Closing Date.
          5.12. No Integrated Offering. Neither the Company, nor any of its
Affiliates or any other Person acting on the Company’s behalf, has directly or
indirectly engaged in any form of general solicitation or general advertising
with respect to the Securities nor have any of such Persons made any offers or
sales of any security of the Company or its Affiliates or solicited any offers
to buy any security of the Company or its Affiliates under circumstances that
would require registration of the Securities under the Securities Act or cause
this offering of Securities to be integrated with any prior offering of
securities of the Company for purposes of the Securities Act or any applicable
shareholder approval provisions of any Trading Market on which any of the
securities of the Company are listed or designated.
          5.13. SEC Reports; Financial Statements.
          (a) Except as disclosed on the SEC Reports or Schedule 5.13, the
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by the Company under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof

-8-



--------------------------------------------------------------------------------



 



(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. All
Material Contracts to which the Company is a party or to which the property or
assets of the Company are subject are required to be included as part of or
specifically identified in the SEC Reports are so included or specifically
identified. Except as disclosed to the Purchasers in writing, the Company has
filed all SEC Reports required to be filed with the SEC since December 31, 2004
(the “Post-2004 SEC Reports”); provided that, if the Company amends any of its
Post-2004 SEC Reports, such amendment shall not mean or imply that any
representation or warranty in this Agreement was not true and correct when made
or became untrue thereafter.
          (b) The financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with GAAP, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.
          5.14. No Undisclosed Material Liabilities. As of the date of this
Agreement, there are no liabilities of the Company, of any kind whatsoever,
whether interest-bearing indebtedness, or liabilities accrued, contingent,
absolute, determined, determinable or otherwise, other than liabilities:
          (a) reflected in the financial statements included in the SEC Reports;
          (b) disclosed on Schedule 5.14 hereto;
          (c) incurred in the ordinary course of business, consistent with past
practice;
          (d) created under, or incurred in connection with, this Agreement, the
other Transaction Documents or the Certificate of Designation; or

-9-



--------------------------------------------------------------------------------



 



          (e) which would not in the aggregate be material to the Company.
          5.15. Litigation. There is no action, suit, investigation or other
proceeding pending against, or to the knowledge of the Company, threatened
against or affecting, the Company or any of its Subsidiaries or any of their
properties or to the knowledge of the Company any of its or their officers or
directors before any court or arbitrator or any Governmental Entity that could
cause a Material Adverse Effect, except as disclosed in the SEC Reports or as
set forth on Schedule 5.15. To the knowledge of the Company, there are no facts
that would cause a reasonable person to believe that such a proceeding would
likely result.
          5.16. Taxes. The Company and each of its Subsidiaries has properly
filed all federal, foreign, state, local, and other tax returns and reports
which are required to be filed, which returns and reports were properly
completed and are true and correct in all respects, and all taxes, interest, and
penalties due and owing have been timely paid, except for those taxes, interest
or penalties which would not have a Material Adverse Effect. There are no
outstanding waivers or extensions of time with respect to the period for
assessing or auditing any tax or tax return of the Company or any Subsidiary, or
claims now pending or matters under discussion between the Company or any
Subsidiary and any taxing authority in respect of any tax of the Company or any
Subsidiary.
          5.17. Employee Matters.
          (a) The Company has listed any “employee benefit plan” subject to the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), that it
maintains for employees on any agreement listed as an exhibit to an SEC Report
or Schedule 5.17(a).
          (b) Except as set forth on Schedule 5.17(b), (i) no director or
officer or other employee of the Company will become entitled to any retirement,
severance or similar benefit or enhanced or accelerated benefit (including any
acceleration of vesting) or lapse of repurchase rights or obligations with
respect to any employee benefit plan subject to ERISA or other benefit under any
compensation plan or arrangement of the Company (each, an “Employee Benefit
Plan”)) solely as a result of the transactions contemplated in this Agreement;
and (ii) no payment made or to be made to any current or former employee or
director of the Company, or any of its Affiliates by reason of the transactions
contemplated hereby (whether alone or in connection with any other event,
including, but not limited to, a termination of employment) will constitute an
“excess parachute payment” within the meaning of Section 280G of the Code.
          (c) No executive officer, to the knowledge of the Company, is, or is
now expected to be, in violation of any term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and, to the knowledge of the Company, the continued employment of each
such executive officer does not subject the

-10-



--------------------------------------------------------------------------------



 



Company or any of its Subsidiaries to any liability with respect to any of the
foregoing matters, except for such violations which would not have a Material
Adverse Effect.
          (d) The Company and its Subsidiaries are in compliance with all
applicable federal, state, local and foreign statutes, laws (including, without
limitation, common law), judicial decisions, regulations, ordinances, rules,
judgments, orders and codes respecting employment, employment practices, labor,
terms and conditions of employment and wages and hours, and no work stoppage or
labor strike against the Company or any Subsidiary is pending or, to their
knowledge, threatened, nor is the Company or any Subsidiary involved in or, to
their knowledge, threatened with any labor dispute, grievance or litigation
relating to labor matters involving any employees of the Company or any
Subsidiary, except for any of the foregoing which would not have a Material
Adverse Effect. To the Company’s knowledge, there are no suits, actions,
disputes, claims (other than routine claims for benefits), investigations or
audits pending or, to the knowledge of the Company, threatened in connection
with any Employee Benefit Plan.
          5.18. Compliance with Laws. The Company and its Subsidiaries have, and
are in compliance with the terms of, all franchises, permits, licenses and other
rights and privileges necessary to conduct the Company’s present and proposed
business and are in compliance with and have not violated, in any respect, any
applicable provisions of any laws, statutes, ordinances or regulations or the
terms of any judgments, orders, decrees, injunctions or writs, except for any of
the foregoing which would not have a Material Adverse Effect..
          5.19. Brokers. Except as disclosed on Schedule 5.19, there is no
investment banker, broker, finder, financial advisor or other person which has
been retained by or is authorized to act on behalf of the Company who is
entitled to any fee or commission in connection with the transactions
contemplated by this Agreement.
          5.20. Environmental Matters.
          (a) (i) No written notice, notification, demand, request for
information, citation, summons, complaint or order has been received by, and no
investigation, action, claim, suit, proceeding or review is pending or, to the
knowledge of the Company, threatened by any Person against the Company or any of
its Subsidiaries and no penalty has been assessed against the Company or any of
its Subsidiaries, in each case, with respect to any matters relating to or
arising out of any Environmental Law; (ii) the Company and its Subsidiaries are
in material compliance with all applicable Environmental Laws; and (iii) to the
knowledge of the Company, there are no material liabilities of or relating to
the Company and its Subsidiaries relating to or arising out of any Environmental
Law, and there is no existing condition, situation or set of circumstances which
could reasonably be expected to result in a such a liability.

-11-



--------------------------------------------------------------------------------



 



          (b) For purposes of this Agreement, the term “Environmental Laws”
means federal, state, local and foreign statutes, laws, binding judicial
decisions, regulations, ordinances, rules, binding judgments, binding orders,
codes, binding injunctions and permits relating to human health and the
environment, including, but not limited to, Hazardous Materials; and the term
“Hazardous Material” means all substances or materials regulated as hazardous,
toxic, explosive, dangerous, flammable or radioactive under any Environmental
Law including, but not limited to: (i) petroleum, asbestos, or polychlorinated
biphenyls and (ii) in the United States, all substances defined as Hazardous
Substances, Oils, Pollutants or Contaminants in the National Oil and Hazardous
Substances Pollution Contingency Plan.
          5.21. Intellectual Property Matters.
          (a) “Intellectual Property” means any and all of the following arising
under the laws of the United States, any other jurisdiction or any treaty
regime: (i) all inventions (whether patentable or unpatentable and whether or
not reduced to practice), all improvements thereon, and all patents, patent
applications and patent disclosures and all reissuances, continuations,
continuations-in-part, divisionals, revisions, extensions and reexaminations
thereof, (ii) all trademarks, service marks, trade dress, logos, trade names and
corporate names and all translations, adaptations, derivations and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations and renewals in connection therewith, (iii) all copyrightable
works, mask works or moral rights, all copyrights and all applications,
registrations and renewals in connection therewith, (iv) all trade secrets and
confidential business information (including, without limitation, ideas,
research and development, know-how, formulas, compositions, manufacturing and
production processes and techniques, technical data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information and
business and marketing plans and proposals), (v) all computer software
(including, without limitation, data and related documentation and except for
any commercial “shrink-wrapped” software) and source codes, (vi) all other
proprietary rights, (vii) all copies and tangible embodiments of the foregoing
(in whatever form or medium) and (viii) all licenses or agreements in connection
with the foregoing. “Company Intellectual Property” means all Intellectual
Property which is used in connection with, and is material to, the business of
the Company and its Subsidiaries and all Intellectual Property owned by the
Company and its Subsidiaries, provided that any Intellectual Property that is
licensed by the Company or any of its Subsidiaries shall be included within the
meaning of Company Intellectual Property only within the scope of use by the
Company and its Subsidiaries or in connection with the Company’s business.
          (b) Except as set forth on Schedule 5.21(b), with respect to each item
of Company Intellectual Property:

-12-



--------------------------------------------------------------------------------



 



     (1) the Company or its Subsidiary possesses all rights, titles and
interests in and to the item if owned by the Company or its Subsidiary, free and
clear of any Encumbrance, license or other restriction, and possesses all rights
necessary in the case of a licensed item to use such item in the manner in which
it presently uses the item or reasonably contemplates using such item, and the
Company has taken or caused to be taken reasonable and prudent steps to protect
its rights in and to, and the validity and enforceability of, the item owned by
the Company or its Subsidiary;
     (2) the item, if owned by the Company or its Subsidiary, is not, and if
licensed, to the knowledge of the Company is not, subject to any outstanding
injunction, judgment, order, decree, ruling or charge naming the Company or a
Subsidiary;
     (3) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim or demand is pending or, to the knowledge of the Company, has been or is
being threatened which challenges the legality, validity, enforceability, use or
ownership of the item;
     (4) to the knowledge of the Company, the Company or its Subsidiary has
sufficient right, title and interest to use or own the item without infringement
upon any Intellectual Property Right or other right of any third party, except
for such failure which would not have a Material Adverse Effect;
     (5) except in the ordinary course of business and to the knowledge of the
Company, the Company and its Subsidiaries have not agreed to indemnify any
person for or against any interference, infringement, misappropriation or other
conflict with respect to the item;
     (6) neither the Company nor any Subsidiary is bound by or a party to any
option, license, sublicense, agreement or permission of any kind with respect to
the item;
     (7) to the knowledge of the Company, no third party has interfered with,
infringed upon, misappropriated or otherwise come into conflict with the Company
Intellectual Property, except for such interference, infringement or
misappropriation which would not have a Material Adverse Effect;
     (8) neither the Company nor any Subsidiary is party to any option, license,
sublicense or agreement or permission of any kind covering the item that it is
in breach or default thereunder, and no event has occurred which, with notice or
lapse of time, would constitute a breach or default or permit termination,
modification or acceleration thereunder, except for such breach or default which
would not have a Material Adverse Effect; and

-13-



--------------------------------------------------------------------------------



 



     (9) to the knowledge of the Company, each option, license, sublicense,
agreement or permission of any kind covering the item is legal, valid, binding,
enforceable against the Company or its Subsidiary, as the case may be, and in
full force and effect.
     All applications for, pending or registered patents, copyrights,
trademarks, and service marks in the United States and any other jurisdiction
(x) if owned by the Company or a Subsidiary, and (y) if licensed, to the
knowledge of the Company, are valid and subsisting and in full force and effect
or are currently pending and are not subject to any claims, Encumbrances, taxes
or other fees except for periodic filing and maintenance fees. Except as set
forth on Schedule 5.21(b) and except for such infringement or misappropriation
which would not have a Material Adverse Effect, the Company and its Subsidiaries
have not, to the knowledge of the Company, infringed upon, misappropriated or
otherwise come into conflict with any Intellectual Property rights of third
parties, and there is no pending or, to the knowledge of the Company, threatened
claim or litigation against the Company or any Subsidiary contesting the right
to use any third party’s Intellectual Property rights, asserting the misuse of
any thereof, or asserting the infringement or other violation thereof.
          (c) All domain names owned by the Company or its Subsidiaries and
material to the business of the Company and its Subsidiaries (the “Domain
Names”) have been and are duly registered with Network Solutions, Inc. (“NSI”)
through NSI’s registration procedures, and are operating, accessible domain
names. The Company or a Subsidiary owns and, to the best of the Company’s
knowledge, has not waived, forfeited or granted to any third parties, any
rights, title or interest in or to the Domain Names including, without
limitation, any benefits, entitlements or rights of renewal with respect to the
Domain Names. NSI has not notified the Company or any Subsidiary that any of the
Domain Names have been placed on “hold” or are otherwise subject to a dispute or
potential dispute pursuant to NSI’s dispute resolution policy.
          (d) To the knowledge of the Company, none of the key employees of the
Company or any Subsidiary are obligated under any contract (including, without
limitation, licenses, covenants, or commitments of any nature) or other
agreement, or subject to any judgment, decree, or order of any court or
administrative agency, that would interfere with the use of his or her
reasonable diligence to promote the interests of the Company or that would
conflict with the Company’s businesses as presently conducted. Neither the
execution, delivery or performance of this Agreement, nor the carrying on of the
Company’s businesses by the employees of the Company and its Subsidiaries, nor
the conduct of the Company’s businesses as presently conducted, will conflict
with or result in a breach of the terms, conditions or provisions of, or
constitute a default under, any contract, covenant, or instrument under which
any such key employee is obligated, and which conflict, breach or default would
have a Material Adverse Effect.

-14-



--------------------------------------------------------------------------------



 



          (e) The Company has entered into reasonable non-compete,
confidentiality and proprietary information and assignment of inventions and
other Intellectual Property agreements with the executive officers of the
Company and its Subsidiaries seeking to protect, among other things, the
confidentiality of all Company Intellectual Property and to ensure full and
unencumbered ownership by the Company or a Subsidiary of all Company
Intellectual Property. The Company is not aware of any violation by any such
employees of such agreements.
          (f) Except as set forth on Schedule 5.21(f), no stockholder, member,
director, officer or employee of the Company or any subsidiary has any interest,
right, title or interest in any of the Company Intellectual Property.
          (g) The Company Intellectual Property comprises all Intellectual
Property necessary to the Company’s business as presently conducted or proposed
to be conducted by it. The Company does not believe it is or will be necessary
to utilize any inventions, trade secrets or proprietary information of any of
its employees made prior to their employment by the Company or a Subsidiary,
except for inventions, trade secrets or proprietary information that have been
assigned to the Company or a Subsidiary.
          (h) The Company and its Subsidiaries are not subject to any “open
source” or “copyleft” obligations or otherwise required to make generally
available, or make any public disclosure of, any source code either used or
developed by the Company or any Subsidiary.
          (i) All material databases, hardware, technology and software used by
the Company and its Subsidiaries perform in substantial compliance with
applicable specifications.
          (j) The Company and its Subsidiaries maintain policies and procedures
regarding data security, privacy and data use that are commercially reasonable
and, in any event, comply with the Company’s obligations to its customers and
applicable laws, rules and regulations. To the knowledge of the Company, there
have not been, and the transaction contemplated under this Agreement will not
result in, any security breaches of any security policy, data use restriction or
privacy breach under any such policies or any applicable laws, rules or
regulations.
          5.22. Related-Party Transactions. Except as set forth in the SEC
Reports or on Schedule 5.22, no stockholder who beneficially owns 5% or more (on
a fully-diluted basis) of any class of equity securities, officer or director of
the Company or any Subsidiary or member of his or her immediate family is
currently indebted to the Company or any Subsidiary, nor is the Company or any
Subsidiary indebted (or committed to make loans or extend or guarantee credit)
to any of such individuals. Except as set forth in the SEC Reports or on
Schedule 5.22 hereto, as of the date hereof, no stockholder who beneficially
owns 5% or more (on a fully-diluted basis) of any class of equity securities,
officer or director of the Company and no member of the

-15-



--------------------------------------------------------------------------------



 



immediate family of any stockholder who beneficially owns 5% or more (on a
fully-diluted basis) of any class of equity securities, officer or director of
the Company is directly or indirectly interested in any contract with the
Company.
          5.23. Title to Property and Assets. Neither the Company nor any
Subsidiary owns any real property. Except as set forth on the SEC Reports, on
Schedule 5.23 hereto or as would not have a Material Adverse Effect, the Company
and its Subsidiaries own or have legally enforceable rights to use or hold for
use their personal property and assets free and clear of all Encumbrances except
liens for taxes not yet due and payable, purchase-money security interests
entered into in the ordinary course of business and such other Encumbrances, if
any, that individually or in the aggregate, do not and would not detract from
the value of any asset or property of the Company and its Subsidiaries or
interfere with the use or contemplated use of any personal property of the
Company and its Subsidiaries. With respect to any real property, neither the
Company nor any Subsidiary is in violation in any material respect of any of its
leases. All machinery, equipment, furniture, fixtures and other personal
property and all buildings, structures and other facilities, if any, including,
without limitation, office or other space used by the Company and its
Subsidiaries in the conduct of their business, are in good operating condition
and fit for operation in the ordinary course of business (subject to normal wear
and tear) except for any defects which will not interfere with the conduct of
normal operations of the Company and its Subsidiaries. The Company has delivered
to the Purchaser true and complete copies of any leases related to the real
property used by the Company and its Subsidiaries in the conduct of their
business.
          5.24. Disclosure. The Company understands and confirms that the
Purchasers will rely on the foregoing representation in effecting transactions
in securities of the Company. No representation or warranty by the Company
contained in this Agreement contains any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. The Company acknowledges and agrees that no Purchaser makes or has
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 4 hereof.
Except for the representations and warranties contained in this Section 5,
neither the Company nor any other person or entity acting on behalf of the
Company, makes any representation or warranty, express or implied.
          5.25. Absence of Changes. Since the date of the latest audited
financial statements included within the SEC Reports, except as specifically
disclosed in a subsequent SEC Report filed prior to the date hereof or as set
forth on Schedule 5.25 or as contemplated by this Agreement, or in connection
with the Certificate of Designation, this Agreement or the other Transaction
Documents, there has not been:
          (1) other than with respect to the Series B-1 Preferred Stock in
accordance with its terms, any declaration, setting aside or payment of any
dividend or other distribution with respect to any shares of capital stock of
the

-16-



--------------------------------------------------------------------------------



 



Company or any repurchase, redemption or other acquisition by the Company of any
outstanding shares of its capital stock of the Company;
     (2) any amendment of any term of any outstanding security of the Company;
     (3) any transaction or commitment made, or any contract, agreement or
settlement entered into, by (or judgment, order or decree affecting) the Company
relating to its assets or business (including the acquisition or disposition of
any material amount of assets) or any relinquishment by the Company or any
Subsidiary of any contract or other right, other than transactions, commitments,
contracts, agreements or settlements (excluding settlements of litigation and
tax proceedings) in the ordinary course of business;
     (4) any (A) grant of any severance or termination pay to (or amendment to
any such existing arrangement with) any director, officer or employee of the
Company or any Subsidiary, (B) entering into of any employment, deferred
compensation, supplemental retirement or other similar agreement (or any
amendment to any such existing agreement) with any director, officer or employee
of the Company or any Subsidiary, (C) increase in, or accelerated vesting and/or
payment of, benefits under any existing severance or termination pay policies or
employment agreements or (D) increase in or enhancement of any rights or
features related to compensation, bonus or other benefits payable to directors,
officers or senior employees of the Company or any Subsidiary, in each case,
other than in the ordinary course of business consistent with past practice; or
     (5) any material tax election made or changed, any audit settled or any
amended tax returns filed;
     (6) any Material Adverse Effect or any event or events that individually or
in the aggregate would have a Material Adverse Effect;
     (7) any damage, destruction or loss (whether or not covered by insurance)
materially and adversely affecting the Company’s and its Subsidiaries’
properties or assets when taken as a whole;
     (8) any sale, assignment or transfer, or any agreement to sell, assign or
transfer, any material asset, liability, property, obligation or right of the
Company to any Person, including, without limitation, the Purchasers and their
respective Affiliates, in each case, other than in the ordinary course of
business and consistent with past practice;

-17-



--------------------------------------------------------------------------------



 



     (9) any obligation or liability incurred, or any loans or advances made, by
the Company to any of its Affiliates, other than expenses allowable in the
ordinary course of business of the Company;
     (10) any purchase or acquisition of, or agreement, plan or arrangement to
purchase or acquire, any material property, rights or assets other than in the
ordinary course of business of the Company;
     (11) any assignment, lease or other transfer or disposition, or any other
agreement or arrangement therefor by the Company or any Subsidiary of any
property or equipment having a value in excess of $50,000 except in the ordinary
course of business;
     (12) other than in the ordinary course of business and consistent with past
practice, any expenditure by the Company or any Subsidiary (or series of related
expenditures) involving more than $50,000 singly or $100,000 in the aggregate;
     (13) any waiver of any rights or claims of the Company or any Subsidiary,
except for such waivers which would not have a Material Adverse Effect;
     (14) any agreement or commitment by the Company or any Subsidiary to do any
of the foregoing or any transaction by the Company or any Subsidiary outside the
ordinary course of business of the Company; or
     (15) any lien upon, or adversely affecting, any property or other assets of
the Company or any Subsidiary, except for such liens which would not have a
Material Adverse Effect.
          5.26. Illegal Payments. Neither the Company nor any Subsidiary has,
nor, to the knowledge of the Company, has any director, officer, agent or
employee of the Company or any Subsidiary, paid, caused to be paid, or agreed to
pay, directly or indirectly, in connection with the business of the Company:
(a) to any government or agency thereof, any agent or any supplier or customer,
any bribe, kickback or other similar payment; (b) any contribution to any
political party or candidate (other than from personal funds of directors,
officers or employees not reimbursed by their respective employers or as
otherwise permitted by applicable law); or (c) intentionally established or
maintained any unrecorded fund or asset or made any false entries on any books
or records for any purpose.
          5.27. Suppliers and Customers. The Company does not have any knowledge
of any termination, cancellation or threatened termination or cancellation or
limitation of, or any dissatisfaction with, the business relationship between
the Company or any Subsidiary and any

-18-



--------------------------------------------------------------------------------



 




supplier, customer, vendor, customer or client, except for any of the foregoing
which would not have a Material Adverse Effect or as set forth on Schedule 5.27
hereto.
          5.28. Regulatory Permits. The Company and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
          5.29. Insurance. The Company and its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are customary in the businesses in which the Company and
the Subsidiaries are engaged. The Company carries directors and officers
insurance coverage in the amount set forth on Schedule 5.29. Neither the Company
nor any Subsidiary has any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.
          5.30. Reserved.
          5.31. Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the shares of Series C
Preferred Stock, will not be or be an Affiliate of, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
          5.32. Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration. Except as set forth on
Schedule 5.32, the Company has not, in the 12 months preceding the date hereof,
received notice from any Trading Market on which the Common Stock is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Trading Market. The Company is, and
has no reason to believe that it will not in the foreseeable future continue to
be, in compliance with all such listing and maintenance requirements.
          5.33. Accountants. Ernst & Young LLP, who expressed their opinion with
respect to the consolidated financial statements included in the SEC Reports,
are independent accountants as required by the Securities Act and the rules and
regulations promulgated thereunder. There are no disagreements of any kind
presently existing, or reasonably anticipated by the Company to arise, between
the Company and the independent registered public

-19-



--------------------------------------------------------------------------------



 




accounting firm formerly or presently employed by the Company and the Company is
current with respect to any fees owed to such accounting firm.
          5.34. Solvency. The sum of the assets of the Company, both at a fair
valuation and at present fair salable value, exceeds its liabilities, including
contingent liabilities, and the Company has sufficient capital with which to
conduct its business as presently conducted and as proposed to be conducted. The
Company has not incurred debt, and does not intend to incur debt, beyond its
ability to pay such debt as it matures. For purposes of this paragraph, “debt”
means any liability on a claim, and “claim” means (x) a right to payment,
whether or not such right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured, or unsecured, or (y) a right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured, or unsecured. With respect to any such
contingent liabilities, such liabilities are computed at the amount which, in
light of all the facts and circumstances existing at the time, represents the
amount which can reasonably be expected to become an actual or matured
liability.
          5.35. Application of Takeover Protections. The Company and its board
of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate or articles of
incorporation, bylaws (or other organizational or charter documents) or the laws
of its state of incorporation (including Section 203 of the Delaware General
Corporation Law) that is or could become applicable to the Purchasers as a
result of the Purchasers and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation as a result of the Company’s issuance of the Series C Preferred Stock
or the issuance and delivery of the Conversion Shares and the Purchasers’
ownership of the Series C Preferred Stock and the Conversion Shares.
          5.36. Stock Options. With respect to stock options issued pursuant to
the Company’s Employee Benefit Plans (i) each stock option designated by the
Company at the time of grant as an “incentive stock option” under Section 422 of
the Code so qualifies, (ii) except as disclosed in the SEC Reports, including
the financial statements included therein, or as set forth on Schedule 5.36
hereto, each grant of a stock option was duly authorized no later than the date
on which the grant of such stock option was by its terms to be effective by all
necessary corporate action, including, as applicable, approval by the board of
directors of the Company (or a duly constituted and authorized committee
thereof) and any required stockholder approval by the necessary number of votes
or written consents, (iii) each such grant was made in accordance with the
material terms of the Employee Benefit Plans, the Securities Act and all other
applicable laws and regulatory rules or requirements, and (iv) each such grant
was or has now been properly accounted for in accordance with GAAP in the
financial statements (including the related notes)

-20-



--------------------------------------------------------------------------------



 



of the Company and disclosed in the SEC Reports in accordance with the Exchange
Act and all other applicable laws.
     6. Conditions of Parties’ Obligations.
          6.1. Conditions of the Purchasers’ Obligations. The obligations of
each of the Purchasers to purchase the shares of Series C Preferred Stock set
forth on Schedule I attached hereto at the Closing are subject to the
fulfillment prior to the Closing Date of all of the following conditions, any of
which may be waived in whole or in part by such Purchaser severally in its
absolute discretion.
               (a) Representations and Warranties. The representations and
warranties of the Company contained in this Agreement and in any certificate, if
any, or other writing, if any, delivered by the Company pursuant hereto shall be
true and correct in all material respects on and as of the Closing Date except
those representations and warranties qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects, with the same
effect as though such representations and warranties had been made on and as of
the Closing Date.
               (b) Performance. The Company shall have performed and complied in
all material respects with all agreements, obligations and conditions contained
in this Agreement that are required to be performed or complied with it on or
before the Closing.
               (c) Certificate of Designation. Prior to the Closing, (i) the
Certificate of Designation shall have been filed with the Secretary of State of
the State of Delaware, and (ii) the Purchasers shall have received confirmation
from the Secretary of State of the State of Delaware reasonably satisfactory to
them that such filing has occurred.
               (d) Qualification Under State Securities Laws. All registrations,
qualifications, permits and approvals, if any, required to be obtained prior to
the Closing under applicable state securities laws shall have been obtained for
the lawful execution, delivery and performance of this Agreement or the other
Transaction Documents, including, without limitation, the offer and sale of the
Securities.
               (e) Investor Rights Agreement. The Investor Rights Agreement
shall have been executed and delivered by (i) Company and (ii) the Investors (as
defined therein).
               (f) No Stockholder Approval Required. No approval on the part of
the stockholders of the Company shall be required in connection with the
execution and delivery by the Company of the Certificate of Designation, this
Agreement and the other Transaction Documents and the consummation of the
transactions to be performed by the Company contemplated by the Transaction
Documents.

-21-



--------------------------------------------------------------------------------



 



               (g) Supporting Documents. The Purchasers at the Closing shall
have received the following:
          (1) A good standing certificate of the Company and each Subsidiary;
          (2) An opinion from Mintz, Levin, Cohn, Ferris, Glovsky and Popeo
P.C., counsel to the Company, dated as of the Closing Date, in a form
satisfactory to the Purchasers;
          (3) Copies of resolutions of the Board of Directors of the Company
(the “Board”), certified by the Secretary of the Company, authorizing and
approving the filing of the Certificate of Designation, the execution, delivery
and performance of the Transaction Documents and all other documents and
instruments to be delivered pursuant hereto and thereto;
          (4) Copy of the Amended and Restated Certificate of Incorporation and
By-laws of the Company, certified by the Secretary of the Company; and
          (5) A certificate of incumbency executed by the Secretary of the
Company (A) certifying the names, titles and signatures of the officers
authorized to execute the documents referred to in subparagraphs (3) and
(4) above and (B) further certifying that the Certificate of Designation
delivered to the Purchasers at the time of the execution of this Agreement has
been validly adopted and has not been amended or modified.
               (h) Consents and Waivers The Company shall have obtained all
consents or waivers necessary to execute and perform its obligations under the
Certificate of Designation, this Agreement and the other Transaction Documents
(including consents and waivers listed on Schedule 5.5), to issue the Series C
Preferred Stock and the Conversion Shares, and to carry out the transactions
contemplated hereby and thereby. All corporate and other action and governmental
filings necessary to effectuate the terms of the Certificate of Designation,
this Agreement, the other Transaction Documents, the Series C Preferred Stock
and the Conversion Shares, and other agreements and instruments executed and
delivered by the Company in connection herewith shall have been made or taken.
               (i) Non-Compete and Confidentiality Agreements. Each of John
Katzman, Mark Chernis and any chief executive officer of the Company shall have
signed non-compete, confidentiality and proprietary information and inventions
agreements acceptable to the Purchasers.
               (j) Employment Agreements. The Purchasers shall be satisfied with
the terms of the Company’s employment agreements, including, but not limited to,
the Company’s agreement with its Chief Executive Officer.

-22-



--------------------------------------------------------------------------------



 



               (k) Repurchase of Series B-1 Preferred Stock. Prides Capital and
Company shall have entered into a termination and release agreement in the form
attached hereto as Exhibit D with respect to arrangements relating to the
Series B-1 Preferred Stock and the Fletcher Rights.
               (l) No Effect on Nasdaq Listing. The Purchasers shall be
satisfied that the transactions contemplated hereby will not adversely impact
the Company’s continued listing on the Nasdaq Global Market.
               (m) No Material Adverse Effect. There shall have been no Material
Adverse Effect with respect to the Company since the date hereof.
               (n) Fees of Purchaser’s Counsel and Consultants. The Company
shall have paid, in accordance with Section 13.9, the fees, expenses and
disbursements of the Purchasers.
               (o) By-laws. The Company shall have amended its by-laws to
provide for the director nomination process as set forth on Schedule 6.1(o)
hereto.
               (p) Standstill Agreements. Each Purchaser and John Katzman shall
have entered into an agreement with the Company satisfactory to the Purchasers
not to engage in any director nomination process that is inconsistent with the
director nomination process as set forth on Schedule 6.1(o) hereto, for so long
as shares of Series C Preferred Stock representing at least 5% of the Company’s
fully-diluted equity remain outstanding (such agreement with John Katzman, the
“Katzman Nomination Agreement”).
               (q) Compliance Certificate. The Company shall have delivered to
the Purchasers a Compliance Certificate, executed by the Chief Executive Officer
of the Company, dated as of the Closing Date to the effect that the conditions
specified in subsections (a), (b), (c)(i), (d), (e)(i), (f), (h), and (m) of
this Section 6.1 have been satisfied.
          6.2. Conditions of the Company’s Obligations. The obligations of the
Company under Section 2 hereof are subject to the fulfillment prior to or on the
Closing Date of all of the following conditions, any of which may be waived in
whole or in part by the Company.
               (a) Covenants; Representations and Warranties. (i) Each of the
Purchasers at the Closing Date shall have performed in all material respects all
of its obligations and conditions hereunder required to be performed or complied
by it at or prior to the Closing Date and (ii) the representations and
warranties of each of the Purchasers at the Closing Date contained in this
Agreement shall be true and correct in all material respects at and as of the
Closing Date as if made at and as of the Closing Date

-23-



--------------------------------------------------------------------------------



 



  (except to the extent expressly made as of an earlier date, in which case as
of such earlier date).
               (b) Investor Rights Agreement. Each Purchaser shall have executed
and delivered the Investor Rights Agreement.
          6.3. Conditions of Each Party’s Obligations. The respective
obligations of each party to consummate the transactions at the Closing
contemplated hereunder are subject to the parties being reasonably satisfied as
to the absence of (a) litigation challenging or seeking damages in connection
with the transactions contemplated by this Agreement, any of the Transaction
Documents or the Certificate of Designation, in which there has been issued any
order or injunction delaying or preventing the consummation of the transactions
contemplated hereby, and (b) any statute, rule, regulation, injunction, order or
decree, enacted, enforced, promulgated, entered, issued or deemed applicable to
this Agreement or the transactions contemplated hereby by any court, government
or governmental authority or agency or legislative body, domestic, foreign or
supranational prohibiting or enjoining the transactions contemplated by this
Agreement.
      7. Covenants.
          7.1. Reporting Requirements; Access to Records. As long as any
Purchaser holds at least five percent (5%) of its originally issued Series C
Preferred Stock and the Company remains subject to the requirements of the
Exchange Act, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act. The Company further agrees to make available to each of Bain
Capital and Prides Capital for so long as it holds at least five percent (5%) of
its originally issued Series C Preferred Stock and any other Purchaser that
holds Series C Preferred Stock representing at least five percent (5%) of the
issued and outstanding shares of Common Stock on an as-converted basis, (i) such
information as the Company is required to file or furnish to the Commission,
within the time periods required by applicable law and regulations for filing or
furnishing such information with the Commission, (ii) such information as it
furnishes to its other shareholders, (iii) unless otherwise requested by Bain
Capital, Prides Capital or such Purchaser, such information as it furnishes to
its Board and committee members, and (iv) reasonable access during normal
business hours, upon reasonable advance notice, to all of the books, records and
properties of the Company and its Subsidiaries, if any, and to all officers and
employees of the Company and such Subsidiaries (which access shall be given to
Bain Capital, Prides Capital and any such Purchaser’s respective officers,
employees, advisors, counsel and other authorized representatives).
          7.2. Integration. The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Series C Preferred Stock in a manner

-24-



--------------------------------------------------------------------------------



 




that would require the registration under the Securities Act of the sale of the
Series C Preferred Stock to the Purchasers or that would be integrated with the
offer or sale of the Series C Preferred Stock for purposes of the rules and
regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.
          7.3. Securities Laws Disclosure; Publicity. The Company shall, by 8:30
a.m. (New York City time) on the fourth business day immediately following the
date hereof, issue a Current Report on Form 8-K, disclosing the material terms
of the transactions contemplated hereby and filing the Transaction Documents as
exhibits thereto. The Company and each Purchaser shall consult with each other
in issuing any other press releases with respect to the transactions
contemplated hereby, and neither the Company nor any Purchaser shall issue any
such press release or otherwise make any such public statement without the prior
consent of the Company, with respect to any press release of any Purchaser, or
without the prior consent of each Purchaser, with respect to any press release
of the Company, which consent shall not unreasonably be withheld or delayed,
except if such disclosure is required by law, in which case the disclosing party
shall promptly provide the other party with prior notice of such public
statement or communication. Notwithstanding the foregoing, the Company shall not
publicly disclose the name of any Purchaser, or include the name of any
Purchaser in any filing with the Commission or any regulatory agency or Trading
Market, without the prior written consent of such Purchaser, except (i) as
required by federal securities law in connection with (A) any registration
statement contemplated by the Investor Rights Agreement, (B) the Current Report
on Form 8-K required by this Section 7.3, (C) any filing required by the
Commission and (D) the filing of final Transaction Documents (including
signature pages thereto) with the Commission and (ii) to the extent such
disclosure is required by law or Trading Market regulations, in which case the
Company shall provide the Purchasers with prior notice of such disclosure
permitted under this clause (ii).
          7.4. Reservation of Common Stock. As of the date hereof, the Company
has reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue shares of Common Stock upon
conversion of the Series C Preferred Stock.
          7.5. Listing of Common Stock. The Company hereby agrees to use best
efforts to maintain the listing of the Common Stock on a Trading Market. The
Company will take all action reasonably necessary to continue the listing and
trading of its Common Stock on a Trading Market and will comply in all respects
with the Company’s reporting, filing and other obligations under the bylaws or
rules of the Trading Market.
          7.6. Filings. The Company shall make all filings with the Commission
and its Trading Markets as required by the transactions contemplated hereby. If
at any time a Purchaser determines that a filing under the Hart Scott-Rodino
Antitrust Improvements Act of 1976, as amended, is desirable or necessary and
makes such a request of the Company, the Company will

-25-



--------------------------------------------------------------------------------



 




cooperate in making such filing and will pay for any and all filing fees and
out-of-pocket expenses incurred by such Purchaser in connection with any such
filing.
          7.7. Board Representation; Nomination of Chief Executive Officer.
Immediately following the Closing, the Company covenants and agrees that it will
increase the size of its Board to eight directors and, in accordance with the
Certificate of Designation, take all steps necessary to appoint two
representatives of the holders of Series C Preferred Stock to the Board (the
“Series C Directors”), who will initially be Michael Krupka and Jeffrey Crisan.
The Company agrees that it will reimburse the Series C Directors for costs and
expenses in attending Board meetings. For so long as any shares of Series C
Preferred Stock remain outstanding, the Company shall take all reasonable
measures to cause the Company’s Chief Executive Officer to be nominated and
supported by the Company for election as a director, unless the holders of a
majority of the shares of Series C Preferred Stock then outstanding determine
otherwise and so notify the Company in writing.
          7.8. Board Committees. The Company covenants and agrees that it will
adjust the membership on its Board committees so that at least one of the
Series C Directors is a member of all committees of the Board, including the
Compensation Committee and the Nominating Committee, but excluding the Audit
Committee.
          7.9. Board Observer Rights. So long as Prides Capital and its
Affiliates collectively own at least ten percent (10%) of the number of shares
of Series C Preferred Stock originally purchased by Prides Capital, the Company
covenants and agrees that it will provide to Prides Capital the privilege to
appoint one observer to the Board and all committees of the Board, provided that
such observer shall be Stephen Cootey, or such other individual designated by
Prides Capital as may be reasonably satisfactory to the Company. Once Prides
Capital and its Affiliates collectively own less than ten percent (10%) of the
number of shares of Series C Preferred Stock originally purchased by them, and
so long as Bain Capital owns at least ten percent (10%) of the number of shares
of Series C Preferred Stock originally purchased by Bain Capital, the Company
covenants and agrees that it will provide to Bain Capital the privilege to
appoint one observer to the Board and all committees of the Board, provided that
such observer designated by Bain Capital shall be reasonably satisfactory to the
Company. Subject to customary confidentiality restrictions, such observer will
be provided with all information and materials provided to the directors and
committee members, will be reimbursed for costs and expenses incurred in
attending meetings and will receive any other compensation paid by the Company
to the directors appointed by the holders of Series C Preferred Stock.
          7.10. Nomination Process. The Company covenants and agrees that it
will follow the director nomination process as set forth on Schedule 6.1(o)
hereto.
          7.11. Standstill Agreements. None of the agreements specified in
Section 6.1(p) hereto shall be amended or terminated without the approval of the
Board, including the

-26-



--------------------------------------------------------------------------------



 




unanimous approval of the directors who are not affiliated with the party that
entered into the agreement with the Company proposed to be amended or
terminated.
          7.12. Standstill on Change of Control. So long as Bain Capital holds
shares of Series C Preferred Stock, Bain Capital agrees that if, pursuant to
Section 7 of the Certificate of Designation, the Required Holders (as defined in
the Certificate of Designation), if requested by the Board do not consent to a
bona fide offer by a third party to consummate a Change of Control (as defined
in the Certificate of Designation) transaction approved by the Board, then Bain
Capital shall not, within twelve months of such request, present the Company
with a Change of Control transaction in which a Bain Fund (as defined in the
Certificate of Designation) will participate as a buyer.
     8. Transfer Restrictions; Restrictive Legend.
          8.1. Transfer Restrictions. Each Purchaser understands that the
Company may, as a condition to the transfer of any of the Securities, require
that the request for transfer be accompanied by an opinion of counsel reasonably
satisfactory to the Company, to the effect that the proposed transfer does not
result in a violation of the Securities Act, unless such transfer is covered by
an effective registration statement or by Rule 144 or Rule 144A under the
Securities Act; provided, however, that an opinion of counsel shall not be
required for a transfer by a Purchaser that is (A) a partnership transferring to
its partners or former partners in accordance with partnership interests, (B) a
corporation transferring to a wholly owned subsidiary or a parent corporation
that owns all of the capital stock of the Purchaser, (C) a limited liability
company transferring to its members or former members in accordance with their
interest in the limited liability company, (D) an individual transferring to the
Purchaser’s family member or trust for the benefit of an individual Purchaser,
or (E) transferring its Securities to any Affiliate of the Purchaser, in the
case of an institutional investor, or other Person under common management with
such Purchaser; and provided, further, that the transferee in each case agrees
to be subject to the restrictions in this Section 8. It is understood that the
certificates evidencing the Securities may bear substantially the following
legends:
          “THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A OF
SUCH ACT.”
          8.2. Unlegended Certificates. The Company shall be obligated to
promptly reissue unlegended certificates upon the request of any holder thereof
at such time as (i) a registration statement relating to the Securities is
effective, or (ii) the holding period under Rule

-27-



--------------------------------------------------------------------------------



 



144 or another applicable exemption from the registration requirements of the
Securities Act has been satisfied. The Company is entitled to request from any
holder requesting unlegended certificates under (ii) above an opinion of counsel
reasonably acceptable to the Company to the effect that the securities proposed
to be disposed of may lawfully be so disposed of without registration,
qualification or legend.
     9. Registration, Transfer and Substitution of Certificates for Securities.
          9.1. Stock Register; Ownership of Securities. The Company will keep at
its principal office a register in which the Company will provide for the
registration of transfers of the Securities. The Company may treat the Person in
whose name any of the Securities are registered on such register as the owner
thereof and the Company shall not be affected by any notice to the contrary. All
references in this Agreement to a “holder” of any Securities shall mean the
Person in whose name such Securities are at the time registered on such
register.
          9.2. Replacement of Certificates. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of any
certificate representing Securities, and, in the case of any such loss, theft or
destruction, upon delivery of an indemnity agreement reasonably satisfactory to
the Company or, in the case of any such mutilation, upon surrender of such
certificate for cancellation at the office of the Company maintained pursuant to
Section 9.1 hereof, the Company at its expense will execute and deliver, in lieu
thereof, a new certificate representing Securities of like tenor.
     10. Definitions. Unless the context otherwise requires, the terms defined
in this Section 10 shall have the meanings specified for all purposes of this
Agreement.
     Except as otherwise expressly provided, all accounting terms used in this
Agreement, whether or not defined in this Section 10, shall be construed in
accordance with GAAP. If and so long as the Company has one or more
Subsidiaries, such accounting terms shall be determined on a consolidated basis
for the Company and each of its Subsidiaries, and the financial statements and
other financial information to be furnished by the Company pursuant to this
Agreement shall be consolidated and presented with consolidating financial
statements of the Company and each of its Subsidiaries.
          “Affiliate” shall have the meaning ascribed to such term in Rule 12b-2
of the General Rules and Regulations under the Exchange Act; provided, that with
respect to Bain Capital, the term Affiliate shall also be deemed to include any
Person under common management with Bain Capital, LLC.
          “Agreement” has the meaning assigned to it in the introductory
paragraph hereof.
          “Bain Capital” had the meaning assigned to it in the introductory
paragraph hereof.

-28-



--------------------------------------------------------------------------------



 



          “Board” has the meaning assigned in it in Section 6.1(g)(3) hereof.
          “Certificate of Designation” has the meaning assigned to it in
Section 1 hereof.
          “Charter Documents” has the meaning assigned to it in Section 5.8
hereof.
          “Closing” has the meaning assigned to it in Section 3.1 hereof.
          “Closing Date” has the meaning assigned to it in Section 3.1 hereof.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Commission” means the Securities and Exchange Commission.
          “Common Stock” has the meaning assigned to it in Section 1 hereof.
          “Company” has the meaning assigned to it in the introductory paragraph
hereof.
          “Company Intellectual Property” has the meaning assigned to it in
Section 5.21(a) hereof.
          “Conversion Shares” has the meaning assigned to it in Section 1
hereof.
          “Disclosure Schedule” has the meaning assigned to it in Section 5
hereof.
          “Domain Names” has the meaning assigned to it in Section 5.21(c)
hereof.
          “Employee Benefit Plan” has the meaning assigned to it in
Section 5.16(c) hereof.
          “Encumbrances” has the meaning assigned to it in Section 5.2 hereof.
          “Environmental Law” has the meaning assigned to it in Section 5.20(b)
hereof.
          “ERISA” has the meaning assigned to it in Section 5.16(b) hereof.
          “Evaluation Date” has the meaning assigned to it in Section 5.30
hereof.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “GAAP” means U.S. generally accepted accounting principles
consistently applied.

-29-



--------------------------------------------------------------------------------



 



          “Governmental Entity” means any national, federal, state, municipal,
local, territorial, foreign or other government or any department, commission,
board, bureau, agency, regulatory authority or instrumentality thereof, or any
court, judicial, administrative or arbitral body or public or private tribunal.
          “Hazardous Material” has the meaning assigned to it in Section 5.20(b)
hereof.
          “Intellectual Property” has the meaning assigned to it in
Section 5.21(a) hereof.
          “Investor Rights Agreement” means the Investor Rights Agreement in the
form attached hereto as Exhibit C.
          “Katzman Nomination Agreement” has the meaning assigned to it in
Section 6.1(p) hereof.
          “Material Adverse Effect” means (i) any material adverse effect on the
issuance or validity of the Securities or the transactions contemplated hereby
or the enforceability or validity of the Certificate of Designation or on the
ability of the Company to perform its obligations under this Agreement and the
other Transaction Documents or (ii) any material adverse effect on the condition
(financial or otherwise), properties, assets, liabilities, business or
operations of the Company and its Subsidiaries, taken as a whole.
          “Material Contract” means all written and oral contracts, agreements,
deeds, mortgages, leases, subleases, licenses, instruments, notes, commitments,
commissions, undertakings, arrangements and understandings (i) which by their
terms involve, or would reasonably be expected to involve, aggregate payments by
or to the Company in excess of $1,000,000, (ii) the breach of which by the
Company or any of its Subsidiaries would reasonably be expected to have a
Material Adverse Effect, (iii) which are required to be filed as exhibits by the
Company with the SEC pursuant to Items 601(b)(4) and 601(b)(10) of
Regulation S-K promulgated by the SEC, or (iv) principal contracts or
arrangements with the Company’s franchisees.
          “Material Permit” has the meaning assigned to it in Section 5.28
hereof.
          “NSI” has the meaning assigned to it in Section 5.21(c) hereof.
          “Person” means and includes all natural persons, corporations,
business trusts, associations, companies, partnerships, joint ventures, limited
liability companies and other entities and governments and agencies and
political subdivisions.
          “Prides Capital” has the meaning assigned to it in the introductory
paragraph hereof.

-30-



--------------------------------------------------------------------------------



 



          “Purchase Date” has the meaning assigned to it in the introductory
paragraph hereof.
          “Purchase Price” has the meaning assigned it in Section 2 hereof.
          “Purchaser” and “Purchasers” have the meaning assigned to them in the
introductory paragraph of this Agreement and shall include any Affiliates of the
Purchasers.
          “SEC Reports” has the meaning assigned to it in Section 5.13(a)
hereof.
          “Securities” has the meaning assigned to it in Section 1 hereof.
          “Securities Act” or “Act” means the Securities Act of 1933, as
amended.
          “Series B-1 Preferred Stock” has the meaning assigned to such term in
Section 3.2 hereof.
          “Series C Preferred Stock” has the meaning assigned to such term in
Section 1 hereof.
          “Subsidiary” means any corporation, association trust, limited
liability company, partnership, joint venture or other business association or
entity (i) at least 50% of the outstanding voting securities of which are at the
time owned or controlled directly or indirectly by the Company or (ii) with
respect to which the Company possesses, directly or indirectly, the power to
direct or cause the direction of the affairs or management of such Person.
          “Trading Market” means the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the
American Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market,
the Nasdaq Global Select Market, the New York Stock Exchange or the OTC Bulletin
Board.
          “Transaction Documents” means this Agreement and the Investor Rights
Agreement.
     11. Enforcement.
          11.1. Cumulative Remedies. None of the rights, powers or remedies
conferred upon the Purchasers on the one hand or the Company on the other hand
shall be mutually exclusive, and each such right, power or remedy shall be
cumulative and in addition to every other right, power or remedy, whether
conferred by this Agreement, any of the other Transaction Documents or the
Certificate of Designation or now or hereafter available at law, in equity, by
statute or otherwise. In addition to being entitled to exercise all rights
provided herein or granted

-31-



--------------------------------------------------------------------------------



 



by law, including recovery of damages, each of the Purchasers and the Company
will be entitled to specific performance under the Transaction Documents. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations contained in the
Transaction Documents and hereby agree to waive and not to assert in any action
for specific performance of any such obligation the defense that a remedy at law
would be adequate.
          11.2. No Implied Waiver. Except as expressly provided in this
Agreement, no course of dealing between the Company and the Purchasers or any
other holder of shares of Series C Preferred Stock and no delay in exercising
any such right, power or remedy conferred hereby or by the Certificate of
Designation, or by any of the other Transaction Documents or now or hereafter
existing at law in equity, by statute or otherwise, shall operate as a waiver
of, or otherwise prejudice, any such right, power or remedy.
     12. Confidentiality. Except as otherwise agreed in writing by the Company,
each Purchaser agrees that it will use reasonable care to keep confidential and
not disclose, divulge, or use for any purpose (other than to monitor its
investment in the Company) any confidential information obtained from the
Company pursuant to the terms of the Transaction Documents (including notice of
the Company’s intention to file a registration statement), unless such
confidential information (a) is known or becomes known to the public in general
(other than as a result of a breach of this Section 12 by such Purchaser),
(b) is or has been independently developed or conceived by the Purchaser without
use of the Company’s confidential information, (c) is or has been made known or
disclosed to the Purchaser by a third party without a breach of any obligation
of confidentiality such third party may have to the Company or (d) was known to
the Purchaser prior to disclosure to the Purchaser by the Company; provided,
however, that a Purchaser may disclose confidential information (i) to its
attorneys, accountants, consultants, and other professionals to the extent
necessary to obtain their services in connection with monitoring its investment
in the Company; (ii) to any prospective purchaser of any Securities from such
Purchaser, if such prospective purchaser agrees to be bound by the provisions of
this Section 12; (iii) to any Affiliate, partner, member, stockholder or advisor
of such Purchaser in the ordinary course of business, provided that such
Purchaser informs such person that such information is confidential and directs
such person to maintain the confidentiality of such information; or (iv) as may
otherwise be required by law, provided that the Purchaser promptly notifies the
Company of such disclosure and, if requested by the Company, reasonably
cooperates with the Company at the Company’s expense to minimize the extent of
any such required disclosure. Notwithstanding anything to the contrary herein,
the confidentiality obligations of this Section 12 shall survive the termination
of this Agreement.
     13. Miscellaneous.
          13.1. Waivers and Amendments. Upon the approval of the Company and the
written consent of the Purchasers holding seventy-five percent (75%) of the then
outstanding Series C Preferred Stock, (i) the obligations of the Company and the
rights of the Purchasers

-32-



--------------------------------------------------------------------------------



 




under this Agreement may be waived (either generally or in a particular
instance, either retroactively or prospectively and either for a specified
period of time or indefinitely), and (ii) the Company may enter into a
supplementary agreement for the purpose of adding any provisions to or changing
in any manner or eliminating any of the provisions of this Agreement, or of any
supplemental agreement or modifying in any manner the rights and obligations
hereunder or thereunder of the Purchasers and/or the Company; provided, however,
that, without a Purchaser’s consent, any such amendment or waiver shall not
treat such Purchaser differently from any other Purchaser. The Company shall
deliver copies of such consent to any Purchasers who did not execute the same.
          The foregoing notwithstanding, no such waiver or supplemental
agreement shall affect any of the rights of any holder of any Securities created
by (1) the Certificate of Designation or by the Delaware General Corporation Law
without compliance with all applicable provisions of the Certificate of
Designation and the Delaware General Corporation Law or (2) any Transaction
Document other than this Agreement without compliance with all applicable
provisions of such Transaction Document.
          Neither this Agreement, nor any provision hereof, may be changed,
waived, discharged or terminated orally or by course of dealing, but only by an
instrument in writing.
          13.2. Notices. All notices, requests, consents, and other
communications under this Agreement shall be in writing and shall be deemed
delivered (a) three business days after being sent by registered or certified
mail, return receipt requested, postage prepaid or (b) one business day after
being sent via a reputable nationwide overnight courier service guaranteeing
next business day delivery, in each case to the intended recipient as set forth
below:
If to a Purchaser at its address set forth on Schedule I
hereto.
with a copy to:
Ropes & Gray LLP
One International Place
Boston, MA 02110
Attention: Joel F. Freedman, Esq.
Facsimile No.: (617) 951-7050
and
Simpson Thacher & Bartlett LLP
2550 Hanover Street
Palo Alto, CA 94304

-33-



--------------------------------------------------------------------------------



 




Attention: Michael J. Nooney, Esq.
Facsimile No.: (650) 251-5002
If to the Company:
The Princeton Review, Inc.
2315 Broadway
New York, New York 10024
Attention: Chief Executive Officer
Facsimile No.: (212) 874-0775
with a copy to:
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo P.C.
One Financial Center
Boston, MA 02111
Attention: Richard R. Kelly
Facsimile No.: (617) 542-2241
or at such other address as the Company or the Purchasers each may specify by
written notice to the other parties hereto. Any party may give any notice,
request, consent or other communication under this Agreement using any other
means (including, without limitation, personal delivery, messenger service,
telecopy, first class mail or electronic mail), but no such notice, request,
consent or other communication shall be deemed to have been duly given unless
and until it is actually received by the party for whom it is intended. Any
party may change the address to which notices, requests, consents or other
communications hereunder are to be delivered by giving the other parties notice
in the manner set forth in this Section 13.2.
          13.3. Indemnification; Survival. The Company shall indemnify, save and
hold harmless each Purchaser, its directors, officers, employees, partners,
representatives and agents (each, a “Purchaser Indemnified Party”) from and
against (and shall promptly reimburse such indemnified persons for) any and all
liability, loss, cost, damage, reasonable attorneys’ and accountants’ fees and
expenses, court costs and all other out-of-pocket expenses incurred
(collectively, “Losses”) in connection with or arising from claims, actions,
suits, proceedings or similar claims by any person or entity (other than such
Purchaser) associated, arising out of or relating to (i) the execution, delivery
and performance of this Agreement, any of the other Transaction Documents or the
Certificate of Designation, (ii) the transactions contemplated hereby or
thereby, (iii) the ownership by such Purchaser of the Securities or (iv) the
rights of the Purchasers to elect directors to the Company’s Board. This
indemnification provision shall be in addition to the rights of the Purchasers
to bring an action against the Company for breach of any term of this Agreement,
the other Transaction Documents or the Certificate of Designation.
Notwithstanding anything herein to the contrary, (i) the Company shall not be
obligated to indemnify any Purchaser Indemnified Party under this Section 13.3
with respect to Losses

-34-



--------------------------------------------------------------------------------



 




arising out of, relating to, or resulting from any breach of a representation or
warranty contained in this Agreement or the Transaction Documents unless the
aggregate of all such Losses for such Purchaser Indemnified Party exceeds
$100,000 (the “Basket”), in which case such Purchaser Indemnified Party shall be
entitled to recover all Losses in excess of the Basket, and (ii) the aggregate
liability of the Company hereunder in respect of Losses arising out of, relating
to, or resulting from any breach of a representation or warranty contained in
this Agreement or the Transaction Documents for any Purchaser Indemnified Party
shall not exceed the total Purchase Price paid by such Purchaser Indemnified
Party. For purposes of the foregoing sentence only, the term “Purchase Price”
shall mean $1,000 per share in cash (regardless of whether the actual
consideration paid by any Purchaser Indemnified Party included cash, securities
or any rights). All representations and warranties in this Agreement or the
Transaction Documents shall survive the Closing (unless a different period is
specifically assigned thereto) except the representations and warranties
contained in this Agreement and the Transaction Documents shall survive the
Closing only until the date that is eighteen months after the Closing Date.
          13.4. No Waivers. No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.
          13.5. Successors and Assigns. All the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective parties hereto, the successors and permitted assigns of each
Purchaser and the successors of the Company, whether so expressed or not. None
of the parties hereto may assign its rights or obligations under Section 2
hereof without the prior written consent of the Company, except that each
Purchaser may, without the prior consent of the Company, assign its rights to
purchase the shares of Series C Preferred Stock hereunder to any of its
Affiliates. This Agreement shall not inure to the benefit of or be enforceable
by any other Person.
          13.6. Headings. The headings of the Sections and paragraphs of this
Agreement have been inserted for convenience of reference only and do not
constitute a part of this Agreement.
          13.7. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to its
conflict of law principles.
          13.8. Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken

-35-



--------------------------------------------------------------------------------



 




by any Purchaser pursuant thereto, shall be deemed to constitute the Purchasers
as a partnership, an association, a joint venture or any other kind of entity,
or create a presumption that the Purchasers are in any way acting in concert or
as a group with respect to such obligations or the transactions contemplated by
the Transaction Documents. Each Purchaser shall be entitled to independently
protect and enforce its rights, including without limitation, the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents. Each Purchaser acknowledges that Ropes & Gray LLP has only acted as
counsel for Bain Capital Simpson Thacher & Bartlett LLP has only acted as
counsel for Prides Capital and in each case not any other Purchaser. The Company
has elected to provide all Purchasers with the same terms and Transaction
Documents for the convenience of the Company and not because it was required or
requested to do so by the Purchasers.
          13.9. Fees and Expenses. The Company agrees to pay, reimburse and hold
the Purchasers harmless from liability for the payment of all out-of-pocket fees
and expenses incurred by it in connection with its diligence investigation of
the Company, the preparation and negotiation of this Agreement and the
consummation of the transactions contemplated hereby, regardless of whether the
purchase of shares of Series C Preferred Stock by the Purchasers pursuant to
this Agreement is consummated. An estimate of the fees and expenses of third
parties may be paid by checks delivered or wire transfers to such parties at the
Closing by the Purchasers, the amount of such checks or wire transfers being
deducted from the aggregate amount to be paid by such Purchasers at the Closing
for the shares of Series C Preferred Stock to be purchased by them hereunder.
The reasonable fees and expenses of the Purchasers may include, without
limitation:
               (a) the fees and expenses of counsel, consultants and accountants
and out of pocket expenses, including diligence and travel expenses, of the
Purchasers, arising in connection with the preparation, negotiation and
execution of the Certificate of Designation and the Transaction Documents and
the consummation of the transactions contemplated thereby,
               (b) all costs of the Company’s performance and compliance with
the Certificate of Designation or the Transaction Documents, and
               (c) stamp and other taxes, excluding income taxes, which may be
payable with respect to the execution and delivery of the Certificate of
Designation or the Transaction Documents, or the issuance, delivery or
acquisition of the shares of Series C Preferred Stock or upon the conversion of
the shares of Series C Preferred Stock.
In addition, the Company agrees to pay (i) Bain Capital a transaction fee equal
to $200,000 and (ii) Prides Capital Partners, L.L.C. a transaction fee equal to
$100,000. Such fees may be paid by checks delivered or wire transfers to such
parties at the Closing by the Purchasers, the amount

-36-



--------------------------------------------------------------------------------



 




of such checks or wire transfers being deducted from the aggregate amount to be
paid by such Purchasers at the Closing for the shares of Series C Preferred
Stock to be purchased by them hereunder.
          13.10. Jurisdiction. Any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement or the transactions contemplated hereby shall be brought in any
federal or state court located in the State of New York, and each of the parties
hereby consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
which is brought in any such court has been brought in an inconvenient forum.
Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each party agrees that service of process
on such party as provided in Section 13.2 shall be deemed effective service of
process on such party.
          13.11. Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW WHICH CANNOT BE WAIVED, THE PURCHASERS AND THE COMPANY HEREBY
WAIVE, AND COVENANT THAT NEITHER THE COMPANY NOR THE PURCHASERS WILL ASSERT, ANY
RIGHT TO TRIAL BY JURY ON ANY ISSUE IN ANY PROCEEDING, WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE, IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, ANY OTHER AGREEMENT OR
THE SUBJECT MATTER HEREOF OR THEREOF OR IN ANY WAY CONNECTED WITH, RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PURCHASERS AND THE COMPANY HEREUNDER OR
THEREUNDER, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER
IN TORT OR CONTRACT OR OTHERWISE. The Company acknowledges that it has been
informed by the Purchasers that the provisions of this Section 13.11 constitute
a material inducement upon which the Purchasers are relying and will rely in
entering into this Agreement. Any Purchaser or the Company may file an original
counterpart or a copy of this Section 13.11 with any court as written evidence
of the consent of the Purchasers and the Company to the waiver of the right to
trial by jury.
          13.12. Counterparts; Effectiveness. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, with the same effect as if all parties had signed the same
document. All such counterparts shall be deemed an original, shall be construed
together and shall constitute one and the same instrument. This Agreement shall
become effective when each party hereto shall have received counterparts hereof
signed by all of the other parties hereto.
          13.13. Entire Agreement. The Certificate of Designation and the
Transaction Documents contain the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof and such agreements supersede
and replace all other prior agreements,

-37-



--------------------------------------------------------------------------------



 




written or oral, among the parties hereto with respect to the subject matter
hereof and thereof, including, without limitation, the letter agreement dated
April 30, 2007 between the Company and Bain Capital and the letter agreement
dated June 22, 2007 between the Company and Prides Capital Partners, L.L.C.,
which are hereby terminated.
          13.14. Severability. If any provision of this Agreement shall be found
by any court of competent jurisdiction to be invalid or unenforceable, the
parties hereby waive such provision to the extent that it is found to be invalid
or unenforceable. Such provision shall, to the maximum extent allowable by law,
be modified by such court so that it becomes enforceable, and, as modified,
shall be enforced as any other provision hereof, all the other provisions hereof
continuing in full force and effect.
[Remainder of Page Intentionally Left Blank]

-38-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase
Agreement to be duly executed as of the day and year first above written.

            THE COMPANY

THE PRINCETON REVIEW, INC.
      By:   /s/ Michael J. Perik        Name:   Michael J. Perik        Title:  
Chief Executive Officer     

Signature Page to Series C Preferred Stock Purchase Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase
Agreement to be duly executed as of the day and year first above written.

            THE PURCHASERS

BAIN CAPITAL VENTURE FUND 2007, L.P.
By: Bain Capital Venture Partners, L.P., its general partner
By: Bain Capital Investors, LLC, its general partner
      By:   /s/ Michael A. Krupka       Name:   Michael A. Krupka       Title:  
Authorized Person     

            BCIP VENTURE ASSOCIATES
By: Bain Capital Investors, LLC, its managing partner
By: Bain Capital Venture Investors, LLC, its Attorney-in-fact

    By:   /s/ Michael A. Krupka       Name:   Michael A. Krupka       Title:  
Managing Director     

            BCIP VENTURE ASSOCIATES-B
By: Bain Capital Investors, LLC, its managing partner
By: Bain Capital Venture Investors, LLC, its Attorney-in-fact

    By:   /s/ Michael A. Krupka       Name:   Michael A. Krupka       Title:  
Managing Director     

            RGIP, LLC
      By:   /s/ Alfred O. Rose       Name:   Alfred O. Rose       Title:  
Managing Member    

Signature Page to Series C Preferred Stock Purchase Agreement

 



--------------------------------------------------------------------------------



 



            PRIDES CAPITAL FUND I LP
By: Prides Capital Partners, L.L.C., its general partner
      By:   /s/ Henry J. Lawler, Jr.       Name:   Henry J. Lawler, Jr.    
Title:  Managing member of the General Partner    

Signature Page to Series C Preferred Stock Purchase Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I

                      Total     Purchaser   Shares Purchased   Purchase Price  
Consideration
Bain Capital Venture Fund 2007, L.P.
c/o Bain Capital, LLC
111 Huntington Avenue
Boston, MA 02199
Facsimile No: (617) 516-2010
  34,615   $34,615,000   Cash
 
           
BCIP Venture Associates
c/o Bain Capital, LLC
111 Huntington Avenue
Boston, MA 02199
Facsimile No: (617) 516-2010
  4,893   $4,893,000   Cash
 
           
BCIP Venture Associates-B
c/o Bain Capital, LLC
111 Huntington Avenue
Boston, MA 02199
Facsimile No: (617) 516-2010
  92   $92,000   Cash
 
           
Prides Capital Fund I LP
  20,000   $20,000,000   6,000 shares of Series
c/o Prides Capital Partners, L.L.C.
          B-1 Preferred Stock;
200 High Street, Suite 700
          cancellation of Fletcher
Boston, MA 02110
          Rights and
Facsimile No: (617) 778-9299
          Cash of $6,177,603
 
           
RGIP, LLC
c/o Ropes & Gray LLP
One International Place
Boston, MA 02110
Attn: Joel F. Freedman, Esq.
Facsimile No: (617) 951-7050
  400   $400,000   Cash
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT A
CERTIFICATE OF DESIGNATION

 



--------------------------------------------------------------------------------



 



EXHIBIT B
CERTIFICATE OF ELIMINATION

 



--------------------------------------------------------------------------------



 



EXHIBIT C
INVESTOR RIGHTS AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF TERMINATION AND RELEASE AGREEMENT

 



--------------------------------------------------------------------------------



 



Schedule 6.1(o)
The Nominating Committee of the Company’s board of directors, on which the
holders of the Series C Preferred Stock shall be entitled to have a
representative, shall nominate 5 persons to be elected as directors by the
holders of the Company’s Common Stock and may nominate the Company’s Chief
Executive Officer as a 6th nominee to be so elected. The Company’s bylaws shall
provide that, in addition to the directors elected by the holders of the
Series C Preferred Stock, the Company’s board of directors shall have, and the
nominees of the Nominating Committee shall include, three persons who qualify as
“independent” directors under the rules of the Nasdaq Global Market (or any
exchange on which the Company’s shares are listed) and whose nominations by the
Nominating Committee shall require majority approval of the full Nominating
Committee for the first twelve months following the closing of the sale of the
Series C Preferred Stock and unanimity of the full Nominating Committee
thereafter; provided that such provisions of the Company’s bylaws and the
provision thereof fixing the number of directors shall not be amended or
rescinded without the approving vote or consent of the holders of a majority of
the Series C Preferred Stock. The Nominating Committee will ensure nominations
will permit the Company to remain in compliance with applicable Nasdaq and SEC
requirements for directors. Removals and the filling of vacancies shall be
subject to provisions to carry out the intent and effect of the foregoing.

 